         Case 1:19-cv-11045-PAE Document
         Case 1:19-cv-11045-PAE Document 24
                                         25 Filed
                                            Filed 03/18/20
                                                  03/19/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – – – – – – – – – –x
GOAT FASHION LIMITED,

                     Plaintiff,                              Civil No. 19-CV-11045-PAE
       -vs-

1661, INC.,

                     Defendant.
– – – – – – – – – – – – – – – – – – – – – – – – – – – – –x

                                                 March 18, 2020

By ECF

Hon. Paul A. Engelmayer, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

              Re:    Joint Letter Pursuant to March 18, 2020 Conference Call

Dear Judge Engelmayer:

       Please accept this as the parties’ joint letter pursuant to the Court’s March 18,

2020 Conference Call regarding Plaintiff’s Motion for a Preliminary Injunction.

       On March 17, 2020, Plaintiff’s counsel, Thomas A. Telesca, Esq. contacted the

Court to discuss the logistics of seeking a Temporary Restraining Order (TRO) in

connection with Plaintiff’s Motion for a Preliminary Injunction. A conference call with

the Court was scheduled and held this morning at 9:30 a.m. After discussing the

application with the Court, the Court suggested, and the parties agreed, that Plaintiff

would move for a preliminary injunction without seeking a TRO and that the parties

will work together in good faith to develop a six (6) week briefing schedule for

Plaintiff’s motion, including discovery, if needed, with the understanding that the
        Case 1:19-cv-11045-PAE Document
        Case 1:19-cv-11045-PAE Document 24
                                        25 Filed
                                           Filed 03/18/20
                                                 03/19/20 Page
                                                          Page 2
                                                               2 of
                                                                 of 2
                                                                    2




Hon. Paul A. Engelmayer, U.S.D.J.
March 18, 2020
Page 2

briefing schedule may require adjustments in light of the COVID-19 pandemic. As

such, the parties have agreed to the following deadlines:

      1. Plaintiff shall file its moving papers on or before Monday, March 23, 2020;

      2. The parties shall advise each other as to what mode(s) of discovery are

          requested, if any, within three (3) days of the filing date of Plaintiff’s motion;

      3. The parties shall work in good faith to facilitate the discovery requested;

      4. Defendant shall file its opposition papers on or before April 24, 2020; and

      5. Plaintiff shall file its reply papers on or before May 4, 2020.

      In light of the unusual circumstances concerning the COVID-19 pandemic,

Defendant agrees that any delay with respect to briefing Plaintiff’s motion will not be

held against Plaintiff.


      Respectfully submitted,

Ruskin Moscou Faltischeck, P.C.                Ballard Spahr LLP

By: /s/ Thomas A. Telesca                      By: /s/ Lynn E. Rzonca
    Thomas A. Telesca                              Lynn E. Rzonca
    Attorney for Plaintiff                         Attorney for Defendant

Cc:   All counsel (by ECF)


                                                SO ORDERED

                                                
                                                __________________________
                                                HON. PAUL A. ENGELMAYER
                                                U.S. DISTRICT COURT JUDGE

                          March 19, 2020
